DETAILED ACTION
This Office action is in response to the applicant's filing of 09/20/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 01/21/2022, canceled claims 1-31 and newly added claims 32-52. Claims 32-52 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/27/2022 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,475,083 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,475,083 recite the entirety of limitations of claims 32-52 of the instant application. For example, application claims 32, 39, and 46 are anticipated by patent claims 1, 12, and 20 because patent claims 1, 12, and 20 recite additional features such as “extracting, via the processor, a set of features from the promotion options, the set of features extracted according to a thematic concept, the set of features being extracted being those terms that occur with a frequency above a predefined threshold, wherein the predefined thresholds for extracted single terms, bigrams, and trigrams are different, wherein the predefined thresholds for extracting different n-gram terms is based on a statistical distribution of term frequency such that each threshold is a topmost quintile of single terms, bigrams, or trigrams within a particular service hierarchy, and wherein the predefined threshold for extracted single terms being greater than the predefined threshold for trigrams, the features being mapped to services associated with respective promotion options from which the features are extracted; identifying a promotion option to provide to merchants, the identified promotion options comprising pricing bands, value bands, and discount bands, wherein the promotion option is identified by: scoring the promotion option as a function of metric variables, a weighting of each metric variable being configurable and able to support different business objectives of the merchant; and receiving a business objective of the merchant, the business objecting being at least one of eBPM (e-bookings per thousand featured engaged subscribers), ePPM (profit per thousand featured engaged subscribers), QPM (quantity per thousand featured engaged subscribers), and WAPP (a weighted average price point); and periodically re-performing, via the processor, the accessing, extracting, tagging, and updating steps to include new promotion options upon approval and use of a new promotion to ensure maximal extraction of features as increased promotion data is generated for component construction” wherein application claims 32, 39, and 46 do not recite these features and are essentially broader than patent claims 1, 12, and 20. Therefore patent claims 1, 12, and 20 of Patent No. 10,475,083 is in essence a “species” of the generic invention of application claims 32, 39, and 46. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 33-38 (Dependent on claim 32), claims 40-45 (Dependent on claim 39), and claims 47-52 (Dependent on claim 46) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 32-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,157,969 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,157,969 recite the entirety of limitations of claims 32-52 of the instant application. For example, application claims 32, 39, and 46 are anticipated by patent claims 1, 8, and 15 because patent claims 1, 8, and 15 recite additional features such as “wherein each promotion option comprises one or more features and one or more components, wherein each of the one or more features comprise one or more descriptive words, wherein the one or more components comprise a plurality of groupings of features, and wherein each of the plurality of groupings identified as being indicative of an equivalent meaning; extracting, via the processor, a set of features from the promotion options, the set of features being extracted being single terms, bigrams, and trigrams that occur with a frequency above a an associated predefined threshold; for each tagged promotion option, generating a promotion structure comprising the tagged promotion options; and storing the promotion structures in the structure database” wherein application claims 32, 39, and 46 do not recite these features and are essentially broader than patent claims 1, 8, and 15. Therefore patent claims 1, 8, and 15 of Patent No. 11,157,969 is in essence a “species” of the generic invention of application claims 32, 39, and 46. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 33-38 (Dependent on claim 32), claims 40-45 (Dependent on claim 39), and claims 47-52 (Dependent on claim 46) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-40 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 32-38 recite a method, claims 39-45 recite a computer program product, and claims 46-52 recite an apparatus. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 32, 39, and 46 recite a method, computer program product, and apparatus for extracting text from promotion options and updating a promotion database with tagged features. Under Step 2A, Prong I, claims 32, 39, and 46 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Extracting text from promotion options and updating a promotion database with tagged features is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mathematical concepts; such as relationships, formulas/equations, and calculations because this is seen as just organizing promotions in a database which is a merchant-centric problem. Extracting text from promotion options and updating a promotion database with tagged features is also considered to be an abstract idea of mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because a person with pen and paper and all the necessary knowledge is able to access text, extract features, identify components, tag a promotion, and update a database. Other limitations to the claims include accessing a corpus of machine readable text, the corpus of machine readable text generated from a plurality of previously offered promotions, wherein each of the plurality of previously offered promotions includes at least one promotion option, and wherein each promotion option is associated with one or more components, the one or more components associated with a plurality of groupings of features, each of the plurality of groupings identified as being indicative of an equivalent meaning; extracting a set of features from the promotion options; identifying, based on the set of extracted features, the one or more components associated with a grouping of features matching a subset of the extracted features; tagging each promotion option that comprises every component that comprises the grouping of features that matches the subset of the extracted features of the promotion option; and updating the structure database using the tagged promotion options, wherein the updating of the structure database includes updating tags associated with each promotion option to include every component having been identified as associated with the grouping of features matching any of a plurality of subsets of the extracted features of the promotion option. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 32, 39, and 46 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 32, 39, and 46 recite the following additional elements: Processor, Structure Database, and Memory(s). These additional elements in claims 32, 39, and 46 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. structure database and processor, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Independent claims 32, 39, and 46 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general purpose computer” elements, ¶ [0157], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 33-38, 40-45, and 47-52 further recite the method, computer-readable media, and system of claims 32, 39, and 46, respectively. Dependent claims 33-38, 40-45, and 47-52 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea:
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 32, 39, and 46. For example, claims 33-38, 40-45, and 47-52 further describe extracting text from promotion options and updating a promotion database with tagged features – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 33-38, 40-45, and 47-52, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-38, 39-45, and 46-52 are method, computer-readable media, and system claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

Claim(s) 32-36, 38-43, 45-50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0007020 to Basu in view of U.S. Publication 2014/0278880 to Lemphers.

With respect to Claim 32:
Basu teaches:
A method comprising: accessing a corpus of machine readable text, by a processor from a structure database (i.e. accessing a corpus of text from a databased generated from documents) (Basu: ¶ [0018] “FIG. 1 is a process flow diagram showing a method 100 of preprocessing texts and extracting concepts and relationships from texts according to an embodiment of the present techniques. At block 102, a corpus of natural-language documents representing a coherent domain is provided. The corpus of natural language documents may elaborate  on the domain in a way that a reader can understand the important concepts and their relationships. In some scenarios, the "documents" may be a single large document that has been divided into multiple files at each section or chapter boundary.”), 
extracting, via the processor, a set of features from the promotion options; identifying, via the processor, based on the set of extracted features, the one or more components associated with a grouping of features matching a subset of the extracted features (i.e. concepts for terms are identified based on term weight and distance wherein the term weight and distance is determined by terms that follow a pattern over threshold n) (Basu: ¶ [0025] " At block 128, concept generation may be iteratively performed. First, a singular-value decomposition (SVD) of the term by document matrix may be performed. After applying SVD, the sorted list of terms, based on a term weight and a distance metric, is generated. The terms may be unigrams, bigrams, trigrams, and, in general, n-grams, where n is a threshold during multi-gram generation. All n-grams that follow acceptable patterns for candidate multi-grams may be selected. The first acceptable pattern is a multi-gram with only concepts or nouns. The second acceptable pattern is a multi-gram with qualified nouns or concepts. The qualifier may be an adjective, which allows the formation of a complex concept. More complex patterns can be explicitly added. Additionally, as further described herein, the new concepts discovered may be added to the concept file to begin the next iteration.”); 
tagging, via the processor, each promotion option that comprises every component that comprises the grouping of features that matches the subset of the extracted features of the promotion option (i.e. text within documents may be tagged with part of speech tags) (Basu: ¶ [0019] "At block 104, the text within the documents may be tagged with parts-of-speech (POS) tags. For example, a tag may be NN for noun, JJ for adjective, or VB for verb, according to the University of Pennsylvania (Penn) Treebank tag set."); and 
updating the structure database using the tagged promotion options, wherein the updating of the structure database includes updating tags associated with each promotion option to include every component having been identified as associated with the grouping of features matching any of a plurality of subsets of the extracted features of the promotion option (i.e. documents are filtered by stemming plural words or acronyms to the root word or camel-case notation) (Basu: ¶ [0020] " At block 106, plural forms of words may be mapped to their singular form, and at block 108, terms may be expanded by including acronyms. At block 110, the tagged documents may be read and filtered by various criteria to generate a temporary file. The first criterion may be parts of speech. In this manner, nouns, adjectives, and verbs are retained within the file. Stop words, such as 'is', may be removed. The second criterion may include stemming plural words. Stemming plural words may allow for representing plural words by their singular form and their root word. The third criterion may include replacing acronyms by their expansion in camel-case notation, based on a file containing such mappings that can be provided by the user. Other words in the files may be converted to lower case. Finally, the fourth criterion may not use differences among the various parts-of-speech tags. For example, all forms of nouns labeled as "INN", regardless of the specific type of noun.").
Basu does not explicitly disclose the corpus of machine readable text generated from a plurality of previously offered promotions, wherein each of the plurality of previously offered promotions includes at least one promotion option, and wherein each promotion option is associated with one or more components, the one or more components associated with a plurality of groupings of features, each of the plurality of groupings identified as being indicative of an equivalent meaning.
However, Lemphers further discloses the corpus of machine readable text generated from a plurality of previously offered promotions, wherein each of the plurality of previously offered promotions includes at least one promotion option, and wherein each promotion option is associated with one or more components, the one or more components associated with a plurality of groupings of features, each of the plurality of groupings identified as being indicative of an equivalent meaning (i.e. coupons are associated with product terms or service and the coupons are grouped together based on a shared component or feature such as soccer or Black Friday) (Lemphers: ¶ [0040] “Stage 208 is to parse a coupon for product terms. One approach may be for a coupon validation server 106 to instruct a parser module to parse the coupon's text for product terms, and then direct a computer robot 128 to search the merchant website 110 for the product terms. The parser module may include a lexer to perform a lexical analysis of the coupon text. One embodiment of the coupon validation server 106 may employ a natural language processing module to determine which words in the coupon's text are most likely to be fruitful for searches. Consider the phrase "10% off of all Lego toys in March!" One technique that may be employed by a natural language processing module is to remove noisy words, such as "of," "in", "the", "save", "off' because these terms are so unlikely to be useful keywords. Another technique is to remove words from a corpus, such as terms that are frequently used in describing sales, such as "limited," "only," "today," "hurry," "Black Friday," and various holidays, occasions for gift giving (e.g., graduation), days, months, years or other terms that regularly appear in sales copy. Another technique is for the coupon validation server 106 to reference a database of all known brands, and then instruct the natural language processing module to extract those terms from the coupon description. This way, a natural language processing module can know that Armani® is likely a product term." Furthermore, as cited in ¶ [0044] "Information that may be of interest to a coupon validation server 106 from a product feed includes the uniform resource location, images of the product, product details, product price, and product specifications. The page of search results 120 may be parsed by a parser module on the coupon validation server 106, or the parser module may be included in a computer robot 128, for links that correspond to search results under the theory that these links lead to product pages 120, where the products can be added to a shopping cart on the merchant website 110. In one embodiment, a different computer robot 128 may be dispatched by the coupon validation server 106 for each product to search. For example, if the product term "soccer" is searched, the merchant server 102 might return a webpage 120 with ten results for "soccer," including items such as soccer balls, soccer jerseys and/or soccer shorts. The coupon validation server 106 may then dispatch ten computer robots 128, each one set to add a different "soccer" product to their respective shopping cart and then validate the coupon against their respective product. If a coupon validates with a given product, the computer robot 128 may report back to the coupon validation server 106 that the coupon it was assigned covers the product that it was assigned.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Lemphers’ corpus of machine readable text generated from a plurality of previously offered promotions, wherein each of the plurality of previously offered promotions includes at least one promotion option, and wherein each promotion option is associated with one or more components, the one or more components associated with a plurality of groupings of features, each of the plurality of groupings identified as being indicative of an equivalent meaning to Basu’s updating the structure database using the tagged promotion options. One would have been motivated to do this in order to create “a less frustrating experience for customers” when it comes to identifying relevant coupons (Lemphers: ¶ [0003]).
With respect to Claims 39 and 46:
All limitations as recited have been analyzed and rejected to claim 32. Claim 39 recites “A computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:” (Basu: ¶ [0049]) performing the steps of method claim 32. Claim 46 recites “An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:” (Basu: ¶ [0049]) perform the steps of method claim 32. Claims 39 and 46 do not teach or define any new limitations beyond claim 32. Therefore they are rejected under the same rationale.

With respect to Claim 33:
Basu teaches:
The method of claim 32, wherein the set of features being extracted are single terms, bigrams, and trigrams that occur with a frequency above a predefined threshold, and wherein the predefined thresholds for extracted single terms, bigrams, and trigrams are different (i.e. concepts for terms are identified based on term weight and distance wherein the term weight and distance is determined by terms that follow a pattern over threshold n, wherein thresholds for n-grams are different) (Basu: ¶ [0025] " At block 128, concept generation may be iteratively performed. First, a singular-value decomposition (SVD) of the term by document matrix may be performed. After applying SVD, the sorted list of terms, based on a term weight and a distance metric, is generated. The terms may be unigrams, bigrams, trigrams, and, in general, n-grams, where n is a threshold during multi-gram generation. All n-grams that follow acceptable patterns for candidate multi-grams may be selected. The first acceptable pattern is a multi-gram with only concepts or nouns. The second acceptable pattern is a multi-gram with qualified nouns or concepts. The qualifier may be an adjective, which allows the formation of a complex concept. More complex patterns can be explicitly added. Additionally, as further described herein, the new concepts discovered may be added to the concept file to begin the next iteration.” Furthermore, as cited in ¶¶ [0041] [0042] “Term frequency may be defined as the number of occurrences of the term in a specific document. However, in set of documents of size N on a specific topic, some terms may occur in all of the documents and do not discriminate among them. Inverse document frequency may be defined as a factor that reduces the importance of terms that appear in all documents, and may be computed as log(N/(Document Frequency)) Document frequency of a term may be defined as the number of documents out of N in which the term occurs…At block 218, terms may be sorted based on the other term weight, and a threshold may be applied to select a fraction at the top of the sorted list as relationships. The number of identified relationships may result in a higher recall purely at the lexical level when compared to previous methods.”).
With respect to Claims 40 and 47:
All limitations as recited have been analyzed and rejected to claim 33. Claims 40 and 47 do not teach or define any new limitations beyond claim 33. Therefore they are rejected under the same rationale.

With respect to Claim 34:
Basu teaches:
The method of claim 32, wherein the predefined thresholds for extracting different n-gram terms is based on a statistical distribution of term frequency such that each threshold is a topmost quintile of single terms, bigrams, or trigrams within a particular service hierarchy (i.e. thresholds for n-grams are determined based on highest frequency of occurrence within document) (Basu: ¶¶ [0041] [0042] “Term frequency may be defined as the number of occurrences of the term in a specific document. However, in set of documents of size N on a specific topic, some terms may occur in all of the documents and do not discriminate among them. Inverse document frequency may be defined as a factor that reduces the importance of terms that appear in all documents, and may be computed as log(N/(Document Frequency)) Document frequency of a term may be defined as the number of documents out of N in which the term occurs…At block 218, terms may be sorted based on the other term weight, and a threshold may be applied to select a fraction at the top of the sorted list as relationships. The number of identified relationships may result in a higher recall purely at the lexical level when compared to previous methods.”).
With respect to Claims 41 and 48:
All limitations as recited have been analyzed and rejected to claim 34. Claims 41 and 48 do not teach or define any new limitations beyond claim 34. Therefore they are rejected under the same rationale.

With respect to Claim 35:
Basu does not explicitly disclose the method of claim 32, wherein each component of the one or more components comprises a term or phrase that is equivalent to a group comprising a subset of the features.
However, Lemphers further discloses wherein each component of the one or more components comprises a term or phrase that is equivalent to a group comprising a subset of the features (i.e. soccer is a term or phrase equivalent to a group comprising of soccer related coupons) (Lemphers: ¶ [0044] " Information that may be of interest to a coupon validation server 106 from a product feed includes the uniform resource location, images of the product, product details, product price, and product specifications. The page of search results 120 may be parsed by a parser module on the coupon validation server 106, or the parser module may be included in a computer robot 128, for links that correspond to search results under the theory that these links lead to product pages 120, where the products can be added to a shopping cart on the merchant website 110. In one embodiment, a different computer robot 128 may be dispatched by the coupon validation server 106 for each product to search. For example, if the product term "soccer" is searched, the merchant server 102 might return a webpage 120 with ten results for "soccer," including items such as soccer balls, soccer jerseys and/or soccer shorts. The coupon validation server 106 may then dispatch ten computer robots 128, each one set to add a different "soccer" product to their respective shopping cart and then validate the coupon against their respective product. If a coupon validates with a given product, the computer robot 128 may report back to the coupon validation server 106 that the coupon it was assigned covers the product that it was assigned.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Lemphers’ each component of the one or more components comprises a term or phrase that is equivalent to a group comprising a subset of the features to Basu’s updating the structure database using the tagged promotion options. One would have been motivated to do this in order to create “a less frustrating experience for customers” when it comes to identifying relevant coupons (Lemphers: ¶ [0003]).
With respect to Claims 42 and 49:
All limitations as recited have been analyzed and rejected to claim 35. Claims 42 and 49 do not teach or define any new limitations beyond claim 35. Therefore they are rejected under the same rationale.

With respect to Claim 36:
Basu teaches:
The method of claim 32, wherein identifying the one or more components associated with the extracted features comprises: selecting one or more components based on terms occurring among the extracted features (i.e. determining concept is a match based on terms occurring among the extracted features or words) (Basu: ¶ [0022] "At block 116, it is determined if the words at the buffer head match a concept in the concept file."); 
defining groups of extracted features based on the selected one or more components (i.e. defining all multi-grams starting with that concept) (Basu: ¶ [0023] "At block 118, a count of the matching concept in the term by document matrix may be incremented by 1. Additionally the count of all multi-grams starting with that concept are incremented by 1."); and 
associating each extracted feature with one of the selected components based on the defined groups (i.e. multi-grams starting with the concept are incremented by 1) (Basu: ¶ [0023] "At block 118, a count of the matching concept in the term by document matrix may be incremented by 1. Additionally the count of all multi-grams starting with that concept are incremented by 1.").
With respect to Claims 43 and 50:
All limitations as recited have been analyzed and rejected to claim 36. Claims 43 and 50 do not teach or define any new limitations beyond claim 36. Therefore they are rejected under the same rationale.

With respect to Claim 38:
Basu teaches:
The method of claim 32, further comprising: normalizing the promotion options prior to extracting the one or more features, including removing stop words and substituting original words with equivalent standardized words (i.e. parts of speech tags such as nouns, adjectives, and verbs are retained) (Basu: ¶ [0020] "At block 106, plural forms of words may be mapped to their singular form, and at block 108, terms may be expanded by including acronyms. At block 110, the tagged documents may be read and filtered by various criteria to generate a temporary file. The first criterion may be parts of speech. In this manner, nouns, adjectives, and verbs are retained within the file. Stop words, such as 'is', may be removed…The third criterion may include replacing acronyms by their expansion in camel-case notation, based on a file containing such mappings that can be provided by the user. Other words in the files may be converted to lower case.").
With respect to Claims 45 and 52:
All limitations as recited have been analyzed and rejected to claim 38. Claims 45 and 52 do not teach or define any new limitations beyond claim 38. Therefore they are rejected under the same rationale.


Claim(s) 37, 44, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Basu and Lemphers in further view of U.S. Publication 2008/0040175 to Dellovo.

With respect to Claim 37:
Basu and Lemphers do not explicitly disclose the method of claim 32, wherein updating the structure database using the tagged promotion options comprises, for each tagged promotion option: generating a promotion structure comprising the tagged components; associating the promotion structure with the at least one service associated with the tagged promotion option; and storing the promotion structure in the structure database.
However, Dellovo further discloses:
generating a promotion structure comprising the tagged components (i.e. generating advertisement template comprising extracted content) (Dellovo: ¶ [0031] "Extracted content from a BDE is organized into an Ad or Ads at 310 in accordance with instructions in the Ad generation template. The extracted content from a single BDE may be incorporated into a variety of different Ads based on BDE organizing instructions contained in various Ad generation templates."); 
associating the promotion structure with the at least one service associated with the tagged promotion option (i.e. advertisement for product placement) (Dellovo: ¶ [0031] "Extracted content from a BDE is organized into an Ad or Ads at 310 in accordance with instructions in the Ad generation template. The extracted content from a single BDE may be incorporated into a variety of different Ads based on BDE organizing instructions contained in various Ad generation templates." Furthermore, as cited in ¶ [0022] advertisements are defined to include product placement.); and 
storing the promotion structure in the structure database (i.e. ad generation template database) (Dellovo: ¶ [0027] "The CAN 201 retrieves Ad generation templates 230 from an Ad generation template database 23S based in part on provider content characteristics included as part of the ad request 212.").
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Dellovo’s associating the promotion structure with tagged components and storing the promotion structure to Basu’s updating the structure database using the tagged promotion options. One would have been motivated to do this in order to increase effectiveness of an advertisement by efficiently determining the arrangement of advertisement features. (Dellovo: ¶ [0003]).
With respect to Claims 44 and 51:
All limitations as recited have been analyzed and rejected to claim 37. Claims 44 and 51 do not teach or define any new limitations beyond claim 37. Therefore they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2013/0317894 to Zhu for disclosing template-based discount valuation and ranking. A discount management platform processes or facilitates a processing of a vocabulary for representing one or more parameters of discount information associated with one or more discount types. The discount management platform then processes or facilitates a processing of the one or more discount types to generate one or more templates based, at least in part, on the vocabulary. The one or more templates include, at least in part, one or more labels, one or more input fields, or a combination thereof for calculating and/or facilitating a calculation of one or more discount values associated with the discount information.
U.S. Patent 6,934,684 to Alpdemir for disclosing providing an information system and service having business self-promotion, promotion and promotion tracking, loyalty or frequent participant rewards and redemption, audio coupon, ratings, and other features. A business or organization in which consumers call into a service using ordinary telephone, PC, PDA, or other information appliance, and make requests in plain speech for information on goods and/or services, and the service provides responses to the request in plain speech in real-time. Provides operating model for a telephone-based audio-interfaced goods and services information and referral service having merchant self-promotion features, including database provider storing merchant information; an interface for inputting merchant information into the database and for retrieving and editing the information; and an interface for inputting voice commands and data and for receiving merchant information and processed information from the database in response to the input voice commands and data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
November 5, 2022